      Case 1:14-cv-07694-LJL-JLC Document 233 Filed 01/22/21 Page 1 of 1




BY ECF
Hon. Lewis J. Liman
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312
                                                                     January 22, 2021

      Re: King v. Wang et. al. No. 14-cv-07694 (LJL-JLC)

      Dear Judge Liman,

        We write on behalf of Plaintiff Yien-Koo King with the consent of counsel for the
Defendants in this action, per the Court’s December 15, 2020 Order [ECF Dkt. 230], to
update the Court on the status of the parties’ settlement negotiations. Though the parties
have discussed settlement for several hours within the past few months,1 it does not
appear to either side that scheduling another mediation would be helpful at this time.
The Plaintiff and the Defendants have participated in numerous client-attended
settlement conferences and mediations throughout the years. Each side is acutely aware
of the other’s position and has been informed by mediators and counsel alike of the
advantages of settling and the risks of litigating. Because an additional round of
mediation in this seven-year-old case is unlikely to alter either side’s position enough to
achieve a settlement, the parties jointly request that the Court not order mediation prior
to trial.

                                                 Respectfully submitted:
                                                 SAM P. ISRAEL, P. C.

                                                 By: /s/Timothy Savitsky
                                                 Timothy Savitsky (TS 6683)

cc.   All counsel of record [via ECF]



1The discussions took place over telephone between Sam P. Israel, P.C. on the one hand
and Thomas Kelly, Esq. (prior to his withdrawal as lead counsel for the Defendants) and
Akiva Cohen, Esq. (following Mr. Kelly’s withdrawal) on the other.
